Case 5:19-cv-00237-JPB Document 120 Filed 04/09/21 Page 1 of 7 PageID #: 735




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              WHEELING DIVISION

DIANA MEY,                                     )
     Individually and on                       )
     behalf of a proposed class,               )
                                               )
               Plaintiff,                      )
                                               )
         v.                                    )      Case No.: 5:19-CV-00237-JPB
                                               )
ALL ACCESS TELECOM, INC.,                      )
BANDWIDTH INC.,                                )
CENTURYLINK, INC.,                             )
d/b/a Lumen Technologies,                      )
NOS COMMUNICATIONS, INC., and                  )
TELIAX, INC.,                                  )
                                               )
               Defendants.                     )

  DEFENDANT BANDWIDTH INC., CENTURY LINK COMMUNICATIONS, LLC,
 LEVEL 3 COMMUNICATIONS, LLC, AND INTELIQUENT, INC.’S SURREBUTTAL
              TO THE RULE 12(B)(2) MOTION TO DISMISS

         Plaintiff filed a surreply to Carrier Defendants’ (Bandwidth Inc., Century Link

Communications, LLC, Level 3 Communications, LLC, and Inteliquent, Inc.) motion to dismiss

for lack of personal jurisdiction. See Dkt. No. 115. But Ford Motor Co. v. Montana, 592 U.S. __,

2021 WL 1132515 (2021) does not change personal jurisdiction jurisprudence and applies to an

entirely different class of cases involving substantial connections between the defendant and

forum.

         Here, Plaintiff’s argument is that this Court has specific jurisdiction over Carrier

Defendants. In Ford, the Supreme Court confirmed what Carrier Defendants have already argued,

i.e., that specific jurisdiction applies to a narrow class of claims, and that Plaintiff must show two

things: First, “[t]he contacts must be of the defendant’s own choice and not ‘random, isolated, or

fortuitous.’” Ford, 2021 WL 1132515, at *4. Second, the claims “‘must arise out of or relate to
Case 5:19-cv-00237-JPB Document 120 Filed 04/09/21 Page 2 of 7 PageID #: 736




the defendant’s contacts’ with the forum.” Id. The Supreme Court found those elements present in

Ford, but they are not present here.

       First and foremost, Plaintiff’s allegations do not establish purposeful availment, as Plaintiff

has not alleged that Carrier Defendants specifically targeted West Virginia. In stark contrast to

the facts at-issue here, defendant Ford admitted and agreed that it had “purposefully avail[ed]

itself of the privilege of conducing activities” in both states. Ford, 2021 WL 1132515, at *5

(quoting Hanson v. Denckla, 357 U. S. 235, 253 (1958)). Second, the Ford Court’s holding that

claims need not “arise out of” a defendant’s actions in a state, at least not in a “causal” way, “does

not mean anything goes. In the sphere of specific jurisdiction, the phrase ‘relate to’ incorporates

real limits, as it must to adequately protect defendants foreign to a forum.” Ford, 2021 WL

1132515, at *5.

       The facts underlying the Ford decision show a substantial pattern of activity between Ford

and the forum states:

           •   “Ford did substantial business in [both States]…advertising, selling, and servicing

               the model of vehicle the suit claims is defective.” Ford, 2021 WL 1132515, at *3.

           •      “By every means imaginable—among them, billboards, TV and radio spots, print

               ads, and direct mail—Ford urges Montanans and Minnesotans to buy its

               vehicles…” Id. at *6.

           •   “[T]he company distributes replacement parts both to its own dealers and to

               independent auto shops in the two States.” Id. at *6.

           •   “All that assistance to Ford’s instate business creates reciprocal obligations—most

               relevant here, that the car models Ford so extensively markets in Montana and

               Minnesota to be safe for their citizens to use there.” Id. at *8.



                                                  2
Case 5:19-cv-00237-JPB Document 120 Filed 04/09/21 Page 3 of 7 PageID #: 737




Here, there are no allegations that Carrier Defendants’ conducted substantial business in West

Virginia or that their contacts with West Virginia resemble Ford’s in Montana and Minnesota. In

fact, other than the call at issue, there are absolutely no allegations regarding Carrier Defendants’

contacts with West Virginia. Plaintiff has not established either purposeful availment or that her

claims relate to Carrier Defendants’ actions in West Virginia.

        Additionally, Carrier Defendants’ business is strikingly different from Ford’s. Carrier

Defendants’ business is much closer to that of companies in the internet space and of those whose

apps are available for download nationwide. When assessing whether to assert jurisdiction over

those companies, courts have found it unfair to subject those businesses to jurisdiction merely

because they made an app available for download nationwide and it was then downloaded in a

certain state. 1

        The Supreme Court in Ford acknowledged this distinction, stating: “we do not here

consider internet transactions, which may raise doctrinal questions of their own.” Ford, 2021 WL

1132515, at *7 n.4. Like internet app providers, Carrier Defendants merely convey information

which may ultimately be routed to any state in the country. They should not be subject to specific

jurisdiction just because a call is ultimately directed to a wireless phone number with an area code

that corresponds to the forum state. The facts alleged here establish neither of the two elements of

specific jurisdiction, and nothing in Ford changes that. 2




        1See Intercarrier Commc’ns LLC v. WhatsApp Inc., 2013 WL 5230631 (E.D. Va. Sept.
13, 2013) and Zaletel v. Prisma Labs, Inc., 226 F. Supp. 3d 599 (E.D. Va. 2016).
        2This Court also need not consider the Ford case as dismissal is warranted based on the
Supreme Court’s recent decision in Facebook v. Duguid, No. 19-511 (Apr. 1, 2021). Defendant
NOS Communications, Inc. describes this case in greater detail in its Notice of Supplemental
Authority (Dkt. 116), which Carrier Defendants join.


                                                  3
Case 5:19-cv-00237-JPB Document 120 Filed 04/09/21 Page 4 of 7 PageID #: 738




Dated: April 9, 2021
                                   /s/ M. David Griffith, Jr.
                                   Bryant J. Spann (WVSB #8628)
                                   M. David Griffith, Jr. (WVSB #7720)
                                   THOMAS COMBS & SPANN, PLLC
                                   300 Summers Street, Suite 1380
                                   Charleston, West Virginia 25301
                                   Phone: (304) 414-1800
                                   Fax: (304) 414-1801
                                   bspann@tcspllc.com
                                   dgriffith@tcspllc.com

                                   Ezra D. Church (admitted pro hac vice)
                                   Natalie M. Georges (admitted pro hac vice)
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   Phone: 215.963.5710
                                   Fax: 215.963.5001
                                   ezra.church@morganlewis.com
                                   natalie.georges@morganlewis.com

                                   Attorneys for Defendant Inteliquent, Inc.

                                   /s/ Danielle Waltz_____________
                                   Danielle Waltz (WVSB #10271)
                                   Laura Hoffman (WSSB #12748)
                                   JACKSON KELLY PLLC
                                   500 Lee Street East, Suite 1600
                                   Charleston, WV 25301
                                   Telephone: (304) 340-1000
                                   Email: dwaltz@jacksonkelly.com
                                   Email: laura.hoffman@jacksonkelly.com

                                   Amy E. Richardson (admitted pro hac vice)
                                   HARRIS WILTSHIRE & GRANNIS LLP
                                   1919 M Street, NW 8th Floor
                                   Washington, DC 20036
                                   Telephone: (202)730-1329
                                   Email: arichardson@hwglaw.com

                                   Attorneys for Defendant Bandwidth Inc.




                                      4
Case 5:19-cv-00237-JPB Document 120 Filed 04/09/21 Page 5 of 7 PageID #: 739




                                   /s/ William J. Ihlenfeld, II
                                   William J. Ihlenfeld, II (WVSB #7465)
                                   Bowles Rice LLP
                                   1217 Chapline Street
                                   P.O. Box 390
                                   Wheeling, WV 26003
                                   Phone: (304) 230-1800
                                   Fax: (304) 230-1819
                                   wihlenfeld@bowlesrice.com

                                   Russell S. Jones, Jr. (admitted pro hac vice)
                                   Robert V. Spake, Jr. (admitted pro hac vice)
                                   Elizabeth Marden (admitted pro hac vice)
                                   POLSINELLI PC
                                   900 W. 48th Place, Suite 900
                                   Kansas City, MO 64112
                                   Telephone: (816) 753-1000
                                   rjones@polsinelli.com
                                   rspake@polsinelli.com
                                   lmarden@polsinelli.com

                                   Attorneys for Defendants CenturyLink
                                   Communications, LLC and Level 3
                                   Communications, LLC




                                      5
Case 5:19-cv-00237-JPB Document 120 Filed 04/09/21 Page 6 of 7 PageID #: 740




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              WHEELING DIVISION
DIANA MEY,

               Plaintiff,

       v.                                             CIVIL ACTION NO.: 5:19-CV-00237-JPB

ALL ACCESS TELECOM, INC.,
BANDWIDTH INC.,
CENTURYLINK, INC., d/b/a/ Lumen
Technologies,
INTELIQUENT, INC.,
NOS COMMUNICATIONS, INC. and,
TELIAX, INC.,

               Defendants.


                                CERTIFICATE OF SERVICE

       I, M. David Griffith, Jr., counsel for defendant Inteliquent, Inc., hereby certify that on the

9th day of April 2021, I electronically filed the foregoing “DEFENDANT BANDWIDTH INC.,

CENTURY LINK COMMUNICATIONS, LLC, LEVEL 3 COMMUNICATIONS, LLC,

AND INTELIQUENT, INC.’S SURREBUTTAL TO THE RULE 12(B)(2) MOTION TO

DISMISS” with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to the following:

 John W. Barrett, Esq.                               William P. Howard, Esq.
 Jonathan R. Marshall, Esq.                          The Consumer Protection Firm, PLLC
 Benjamin J. Hogan, Esq.                             4030 Henderson Boulevard
 Bailey & Glasser, LLP                               Tampa, FL 33629-4940
 209 Capitol Street                                  Billy@TheConsumerProtectionFirm.com
 Charleston, WV 25301                                 Counsel for Plaintiff
 jbarrett@baileyglasser.com
 jmarshall@baileyglasser.com
 bhogan@baileyglasser.com
  Counsel for Plaintiff




                                                 6
Case 5:19-cv-00237-JPB Document 120 Filed 04/09/21 Page 7 of 7 PageID #: 741




 Yvette Golan, Esq.                         Danielle Waltz, Esq.
 The Golan Firm PLLC                        Laura Ann Hoffman, Esq.
 2000 M Street NW, Suite 750 A              Jackson Kelly PLLC
 Washington, DC 20036-3307                  500 Lee Street, East, Suite 1600
 gyolan@tgfirm.com                          P.O. Box 553
  Counsel for Plaintiff                     Charleston, WV 25322
                                            dwaltz@jacksonkelly.com
                                            laura.hoffman@jacksonkelly.com
                                             Counsel for Bandwidth, Inc.


 William H. Ihlenfeld, II, Esq.             Carrie Goodwin Fenwick, Esq.
 Bowles Rice, LLP                           Goodwin & Goodwin, LLP
 P.O. Box 390                               300 Summers Street, Suite 500
 Wheeling, WV 26003                         P.O. Box 2107
 wihlenfeld@bowlesrice.com                  Charleston, WV 25328-2107
  Counsel for Centurylink, Inc.              cgf@goodwingoodwin.com
  d/b/a Lumen Technologies                   Counsel for NOS Communications, Inc.
 and Level 3 Communications, LLC

Glenn T. Graham, Esq.                       Jeffrey A. Holmstrand, Esq.
Lauri A. Mazzuchetti, Esq.                  Jeffrey A. Grove, Esq.
Kelley Drye & Warren LLP                    Grove Holmstrand & Delk, PLLC
One Jefferson Road                          44 ½ 15th Street
Parsippany, NJ 07054                        Wheeling, WV 26003
ggraham@kelleydrye.com                      jholmstrand@ghdlawfirm.com
lmazzuchetti@kelleydrye.com                 jgrove@ghdlawfirm.com
 Counsel for NOS Communications, Inc.        Counsel for All Access Telecom, Inc.

Amy E. Richardson, Esq.
Harris, Wiltshire & Grannis LLP
1919 M Street NW, Eighth Floor
Washington DC 20036-3537
arichardson@hwglaw.com
  Counsel for Bandwidth Inc.




                                              /s/M. David Griffith, Jr.
                                              M. David Griffith, Jr. (WV Bar No. 7720)




                                        7
